Loan Guarantee and Development Agreement

 

This Loan Guarantee and Development Agreement (“Agreement”) dated September 8,
2011 (the “Effective Date”), by and between Numab AG, a corporation formed under
the laws of Switzerland with an address of c/o Penta Treuhand GmbH,
Glärnischstrasse 13, 8800 Thalwil (“Numab”) and Sucampo AG, a corporation formed
under the laws of Switzerland with an address of Graben 5, CH-6300 Zug,
Switzerland (“Sucampo”) (each a “Party” and collectively, the “Parties”).

 

WHEREAS, Numab possesses proprietary technology and has the know-how to discover
high-affinity antibodies and stable antibody fragments and to develop such
protein therapeutics until clinical proof of concept;

 

WHEREAS, Sucampo is interested in engaging Numab to develop antibodies against
certain selected targets in order to obtain a product candidate to be the
subject of further preclinical and clinical research in accordance with the
terms set forth herein; and

 

WHEREAS, in partial consideration for certain services as described herein,
Sucampo will provide a loan guarantee to secure Numab's financing to enable
Numab to begin its operations and provide such services to Sucampo.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties intending to be legally bound,
hereby agree as follows:

 

1.Definitions

 

1.1“Affiliate” shall mean any company, corporation or other form of legal entity
which controls, is controlled by or is under common control with a Party,
whereby "control" means ownership of 50% or more of the securities or other
ownership interest representing the equity of an entity or the power to exercise
50% or more of the voting securities in an entity or otherwise the power to
control or direct the management of an entity.

 

1.2“Antibody/ies” shall mean antibody/ies or antibody derivative(s), which also
includes antibody fragments and bispecific antibody formats

 

 

Page 1 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

1.3“CDA” shall mean the Confidential Disclosure Agreement dated March 1, 2011 by
and between the Parties (with Numab at that time having a provisional
pre-registration name of B1 Biotherapeutics).

 

1.4"Co-exclusive" and "Co-exclusivity" shall mean the right of a Party and one
(but not more) other party, including the other Party, to use and exploit,
including the right to sub-license, the respective Intellectual Property Rights
and other rights for which Co-Exclusivity is agreed upon.

 

1.5“Commercialization Agreement” shall mean an agreement between Sucampo and
Numab with respect to the further development and commercialization of one or
more Compounds and in accordance with Section 6.2.

 

1.6“Commercialization Criteria” shall mean criteria mutually agreed for each
Discovery Project and shall include IP and exclusivity assurances acceptable to
Sucampo.

 

1.7“Commercialization Option” shall mean an option granted by Numab to Sucampo
to enter into a Commercialization Agreement with respect to a Compound according
to the terms as set forth below in Section 6.2.

 

1.8“Commercialization Option Period” shall mean, with respect to each Discovery
Project, the period beginning with the payment of the applicable Success Fee and
ending the later of (i) nine (9) months after the IND Ready Criteria were
achieved for the respective Discovery Project; or (ii) six (6) months after
Sucampo’s obligations under the Loan Guarantee end, during which Sucampo may
exercise its Commercialization Option for the given Discovery Project.

 

1.9“Compound Patents” shall have the meaning set forth in Section 8.2.2.

 

1.10“Confidential Information” shall mean any business, financial, marketing,
technical, scientific or other information or, including samples, that is
disclosed by one (the “Disclosing Party”) to the other Party (the “Recipient”)
under the CDA or this Agreement, but shall not include information (a) that
previously to the disclosure by the Disclosing Party was known to the Recipient
free of any obligation towards the Disclosing Party to keep it confidential, (b)
which becomes generally available to the public through no wrongful act of the
Recipient; (c) that is rightfully received from a third party under no
obligation of confidence to such third party; or (d) that is independently
developed by the Recipient without reference to information which has been
disclosed pursuant to this Agreement or under the CDA.

 

 

Page 2 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

Confidential Information includes not only written or other tangible
information, but also information transferred orally, visually, electronically
or by any other means.

 

1.11“Compound” shall mean an Antibody to a Sucampo Target.

 

1.12“Discovery Project” shall mean activities to meet the IND Ready Criteria for
a Compound.

 

1.13“Discovery Project No. 1” shall have the meanings set forth in Section 4
below.

 

1.14“Effective Date” shall have the meaning set forth in the first paragraph of
this Agreement.

 

1.15“Escrowed Targets” shall mean the Targets identified and deposited in escrow
pursuant to Section 3.4.3 below.

 

1.16“FTE Rate” shall mean the yearly costs for a Full Time Equivalent (total
yearly cost for a lab employee including overhead, standard consumables,
infrastructure costs and equipment costs). The […***…] as of the Effective Date
and shall be adjusted yearly according to the inflation index as published by
the Swiss Federal Office for Statistics (Bundesamt für Statistik; Landesindex
der Kosumentenpreise).

 

1.17“Indebtedness” shall mean any form of debt financing, loan, credit line or
the like provided by a third party, but shall exclude any form of equity
financing, leasing or supplier credits.

 

1.18“IND Ready Criteria” shall mean objective specifications defining ex vivo
primary pharmacodynamic and biophysical characteristics that will be agreed upon
between the Parties for an Antibody against a Sucampo Target. The IND Ready
Criteria shall be included in each Research Plan. IND Ready Criteria shall be
defined such that it supports subsequent preclinical development including
current Good Manufacturing Practice (cGMP) manufacturing process development and
preclinical safety and toxicology studies to satisfy the Investigational New
Drug (IND) requirements for biologics in accordance with the US Food and Drug
Administration (FDA) or other regulatory authority current regulations and/or
guidance. Finally, Antibodies produced in a generic lab scale process according
to Section 3.9.2 could possibly be used for non-Good Laboratory Practice (GLP)
in vitro and animal studies to assess pharmacokinetic and pharmacology.

 

1.19“Intellectual Property Rights” means: (i) any and all European and/or
foreign patent applications, letters patent, patents, or any division,
continuation, continuation-in-part, reissue, or extension thereof, and any
applications (including provisional applications) therefore; (ii) any and all
trade secrets, know-how, and trade secret rights arising under the laws of
Switzerland and/or laws of foreign countries; and (iii) all rights pursuant to
(i) and (ii) hereinbefore as may hereafter come into existence, and all renewals
and extensions thereof, regardless of whether such rights arise under the laws
of Switzerland or any other state, country or jurisdiction.

 

*Confidential Treatment Requested

Page 3 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

1.20“Joint Scientific Committee” or “JSC” shall be the joint committee to be
established by the Parties and with the tasks and responsibilities as set forth
in Section 3.1 below.

 

1.21“Loan” shall mean the financing obtained by Numab from a bank or other
institution reasonably acceptable to Sucampo in an amount not greater than CHF 5
million at a market rate of interest and for a term not to exceed five (5)
years.

 

1.22“Loan Agreement” shall mean the agreement between Numab and any bank or
other institution for the Loan, a copy of which shall be provided to Sucampo by
Numab as per Section 12.10 hereunder within two (2) business days of the
completed execution of the Loan Agreement.

 

1.23“Loan Guarantee” shall mean the cash collateral to be provided by Sucampo
for the Loan reasonably acceptable in form and substance to Sucampo.

 

1.24“Maximally Available Target Exclusivity” shall have the meaning as set forth
in Section 3.3.4.

 

1.25“New IND Ready Criteria” shall mean modified criteria that are mutually
defined in the event that the IND Ready Criteria for a given Discovery Project
were not met.

 

1.26“Numab” shall have the meaning set forth in the first paragraph of this
Agreement.

 

1.27“Party”/“Parties“ shall have the meaning set forth in the first paragraph of
this Agreement.

 

1.28“Reasonable Best Efforts” shall mean at least the same effort as a
pharmaceutical company with comparable financial, personnel and operating
resources applies to develop one of its own products and the same effort that a
pharmaceutical drug development company with comparable financial, personnel and
operating resources would apply to develop a product containing the Compound or
compound.

 

1.29“Research Plan” shall mean a written plan that details the activities to be
performed for a Discovery Project.

 

 

Page 4 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

1.30“Restricted Target(s)” shall mean a Target that cannot be a Sucampo Target
or a Target for which full exclusivity is not available for Sucampo as set forth
in Section 3.4.

 

1.31“Sucampo Target(s)” shall mean Target(s) chosen by Sucampo in its exercise
of a Target Option.

 

1.32“Sucampo Patents” shall have the meaning set forth in Section 8.2.1.

 

1.33“Success Fee” shall mean payment to be made by Sucampo to Numab after the
IND Ready Criteria for a given Discovery Project were achieved in accordance
with Section 5.

 

1.34“Target” shall mean a secreted or at least partially extra-cellularly
exposed protein against which Antibodies shall be discovered.

 

1.35“Target Nomination Period” shall have the meaning as set forth in Section
3.2.1.

 

1.36“Target Option” shall mean an option granted by Numab to Sucampo to select a
Target against which Numab shall initiate a Discovery Project.

 

1.37“Territory” shall mean worldwide.

 

1.38“Third Party Target” shall have the meaning set forth in Section 3.4.5.

 

2.Loan Guarantee

 

2.1Numab will be responsible for obtaining the Loan and providing a true and
correct copy of the Loan Agreement and any amendments thereto to Sucampo and
Sucampo shall provide the Loan Guarantee for the Loan. The Loan shall be senior
to any other Indebtedness incurred by Numab from the Effective Date through the
termination of this Agreement. The Loan Guarantee shall be provided by Sucampo
as follows

 

(a)in an amount of CHF 2 million as cash collateral to be wire transferred by
Sucampo to a respective blocked account with the bank granting the Loan to Numab
within ten (10) days following Sucampo’s receipt of copy of the Loan Agreement;
and

 

(b)thereafter in amounts of CHF 0.5 million up to the maximum aggregate amount
of CHF 5 million as cash collateral to be wire transferred by Sucampo to a
respective blocked account with the bank granting the Loan to Numab each time
within thirty (30) days following receipt of a respective request from Numab to
Sucampo.

 

 

Page 5 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

2.2In the event Sucampo is required to pay a Success Fee in connection with
Discovery Project No. 1, such Success Fee shall reduce the Loan Guarantee in an
amount of up to CHF 3 million pursuant to the terms of the Loan Guarantee and
Loan Agreement but in no event shall be the Loan Guarantee be less than CHF 2.2
million. In the event Sucampo is required to pay a Success Fee for Discovery
Projects Nos. 2, 3, or 4,, the amount of such Success Fee (irrespective of any
credit granted against such Success Fee pursuant to Section 5.1 below) shall
reduce the remaining outstanding balance of the Loan Guarantee pursuant to the
terms of the Loan Guarantee and Loan Agreement until Sucampo is released from
such Loan Guarantee.

 

2.3Numab shall comply with all terms of the Loan Agreement. Any default under or
material breach of the Loan Agreement which leads to a termination for cause of
the Loan Agreement by the lending bank shall be deemed a material breach of this
Agreement.

 

2.4To secure the Loan Guarantee, Numab shall enter into the Security Agreement
attached hereto as Exhibit A pursuant to which Numab shall grant to Sucampo a
security interest in certain collateral as set forth in such Security Agreement.

 

3.Development

 

3.1Joint Scientific Committee Formation and Operative Rules.

 

Within thirty (30) days following the Effective Date, the Parties shall
establish a Joint Scientific Committee (the “JSC”) which shall operate under the
rules and have the tasks and responsibilities as follows:

 

(a)Composition. The JSC shall be composed of not more than three (3) named
representatives of each Party. Each Party may change its representatives to the
JSC from time to time in its sole discretion, effective upon notice to the other
Party of such change. These representatives shall have appropriate technical
credentials, experience and knowledge, and ongoing familiarity with the
Discovery Project(s). Additional representatives or consultants may from time to
time, by mutual consent of the Parties, be invited to attend JSC meetings,
subject to an outside consultant’s written agreement to comply with
confidentiality and non use obligations equivalent to those set forth in Section
7 below. Each Party shall bear its own expenses related to the attendance of
such meetings by its representatives. The JSC shall be chaired by a
representative of Numab who shall provide Sucampo with an agenda reasonably in
advance of all meetings. Sucampo shall have the right to include items on the
agenda for JCC meetings. All decisions of the JSC shall be unanimous, with the
representatives of each Party attending having collectively one vote
irrespective of the number of representatives being present. If the JSC cannot
or does not, after good faith efforts and within fifteen (15) days, reach
agreement on an issue, such issue shall be referred to the Chief Executive
Officers of each of the Parties (or their respective designees) who shall use
their good faith efforts to mutually agree upon the proper course of action to
resolve the dispute. If the Chief Executive Officers (or their respective
designees) cannot or do not, after good faith efforts, reach agreement on an
issue, then no resolution shall be deemed to be adopted on the respective item.

 

 

Page 6 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

(b)Responsibilities. The Joint Committee’s responsibilities shall include the
following:

 

(i)discussion and approval of IND Ready Criteria for each Discovery Project for
which Sucampo has exercised its Target Option pursuant to Section 3.5 below;

 

(ii)review and approval of the Research Plan(s) pursuant to Section 3.6 below;

 

(iii)determination, discussion and approval of Commercialization Criteria
following Sucampo's exercise of a Target Option pursuant to Section 3.7.1 below;

 

(iv)if applicable, discussion and approval of study designs for animal studies
pursuant to Section 3.7.2 below;

 

(v)if applicable, determination and approval of additional research activities
and/or New IND Ready Criteria pursuant to Section 3.9 below;

 

(vi)if applicable, approval of any study designs regarding clinical and/or
preclinical activities related to a Compound and approval of the CRO agreements
related to such studies pursuant to Section 6.2.4(f) below;

 

(vii)generally encouraging and facilitating ongoing cooperation and
communication between the Parties with respect to the Discovery Projects; and

 

(viii)such other tasks and responsibilities as the Parties may mutually agree
from time to time.

 

(c)Meetings. The JSC shall meet as deemed necessary by the JSC members, but at
least two (2) times per calendar year at a location as is mutually agreed by the
Parties. Alternatively, the JSC may meet by means of teleconference,
videoconference or other similar communications equipment. Each Party will be
responsible for all of its own expenses of participating in JSC meetings. The
first JSC meeting shall take place upon establishing the JSC pursuant to this
Section 3.1.

 

(d)Minutes. The chairman of the JSC shall be responsible for preparing
definitive minutes of each JSC meeting and shall circulate a draft of the
minutes of each meeting to all members of the JSC for comments as promptly as
practicable after such meeting. Final minutes shall be approved as standard
agenda item in the next meeting of the JSC

 

 

Page 7 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

3.2Target Options.

 

3.2.1Sucampo shall have the right to four (4) Target Options (Target Options 1,
2, 3 and 4, respectively). Each Target Option may be exercised at any time after
the Effective Date and until six (6) months after the Loan Guarantee has been
fully released (“Target Nomination Period”).

 

3.2.2Prior to expiration of the Target Nomination Period, the Parties may
negotiate an extension of the Target Nomination Period and payment of an
extension fee.

 

3.2.3As of the Effective Date, Sucampo hereby exercises Target Option 1 and
selects […***…], jointly, as the Sucampo Targets to be the subject of Discovery
Project No. 1. For the avoidance of doubt, Discovery Project No. 1 shall only
account for one (1) Target Option.

 

3.3Exclusivity. Numab hereby grants to Sucampo the Maximally Available Target
Exclusivity for each Sucampo Target during the time required to complete the
Discovery Project and until the expiration of the Commercialization Option
Period.

 

3.4Restricted Targets.

 

3.4.1Numab shall retain Co-exclusivity with Sucampo related to all rights
granted to Sucampo hereunder on […***…].

 

3.4.2[…***…] are not available to be named as a Sucampo Target. […***…] is
currently under discussion with third parties. In the event that such
discussions do not lead to the conclusion of an agreement with third parties and
Numab would not elect […***…] as a Restricted Target, […***…] would become
available for Sucampo as a Sucampo Target. Upon notification that […***…] is
available, Sucampo shall have sixty (60) days to nominate […***…] as a Target
within the Target Nomination Period.

 

3.4.3Three (3) additional specified Targets will be nominated by Numab within
sixty (60) days from the Effective Date to be reserved for collaboration
projects with third parties (the “Escrowed Targets”). Unless otherwise agreed
upon by Numab, the Escrowed Targets shall not be available to Sucampo under this
Agreement. Within sixty (60) days from the Effective Date, Numab shall place the
identity of the Escrowed Targets in escrow with an independent party mutually
agreed upon by the Parties subject to an escrow agreement mutually agreeable to
the Parties. In the event that Sucampo notifies Numab of its interest in a
Target and Numab asserts that such Target is an Escrowed Target, the independent
third party shall confirm to Sucampo within thirty (30) days following Numab's
assertion that the Target nominated by Sucampo is an Escrowed Target.

 

*Confidential Treatment Requested

Page 8 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

3.4.4All other Targets will be made available to Sucampo to the maximum possible
degree of exclusivity available at the time of nomination, which will depend on
Numab’s obligations to third parties as set forth in Section 3.4.5 below
(“Maximally Available Target Exclusivity”).

 

3.4.5Sucampo acknowledges that Numab will be engaged and engaging during the
term of this Agreement in projects for third parties that may involve Targets
selected by such third parties ("Third Party Targets"). If, prior to its
selection by Sucampo, a certain Third Party Target has been licensed exclusively
to a third party or is subject to an active collaboration discussion with a
third party for an exclusive license (subject to proof by written records,
whereas the name of the third party and critical terms discussed will be
redacted), Numab will not be obligated to make such Third Party Target available
to Sucampo; provided, however, that if such collaboration discussions do not
lead to an agreement with such third party, Numab shall inform Sucampo that the
respective Third Party Target is a Target and allow Sucampo to nominate such
Target within the Target Nomination Period. If, prior to its selection by
Sucampo, a certain Third Party Target has been licensed non-exclusively to a
third party, or is subject to an active collaboration discussion with a third
party for a non-exclusive license (subject to proof by written records, whereas
the name of the third party and critical terms discussed will be redacted), it
will be made available to Sucampo on a Co-exclusive basis and Sucampo will be
granted a Co-exclusive license; provided, however, that if such collaboration
discussions do not lead to an agreement between Numab and such third party,
Numab shall inform Sucampo that the respective Third Party Target has become a
Target and, at Sucampo’s option, Numab shall grant full exclusivity to Sucampo
with respect to such Target for which previously Co-exclusivity had been granted
to Sucampo. The grant of Co-exclusivity will have the same financial terms
(Success Fees, milestone payments and royalties) as agreed herein for full
exclusivity.

 

 

Page 9 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

3.5IND Ready Criteria. Upon exercise of a Target Option, the Parties shall
through the JSC use good faith efforts to agree upon IND Ready Criteria with
respect to the applicable Sucampo Target(s). The IND Ready Criteria will be
agreed upon prior to the initiation of the Discovery Project. IND Ready Criteria
for each Antibody and Compound shall be in writing and shall be attached hereto
as an appendix and shall be deemed a part of this Agreement.

 

3.6Research Plans.

 

3.6.1For each Target Option exercised by Sucampo, Numab will draft a Research
Plan. Numab shall present each Research Plan to the JSC within ninety (90) days
after Sucampo’s written notice of its exercise of such Target Option.

 

3.6.2The JSC shall have thirty (30) days to review and approve the Research Plan
in good faith. If the Research Plan is not approved, Numab shall have thirty
(30) days to revise and resubmit the Research Plan to the JSC which shall review
and approve within thirty (30) days. If the Research Plan is not approved after
such resubmittal, Sucampo may proceed to develop such Sucampo Target with a
third party. In such case such Target shall no more be considered a Sucampo
Target and the Target Option used by Sucampo when nominating such Target shall
be available to Sucampo again for selection of another Target.

 

3.6.3Upon approval of the Research Plan by JSC and subject to the agreement on
the Commercialization Criteria pursuant to Section 3.7, Numab shall use
Reasonable Best Efforts to complete the Discovery Project in accordance with
such Research Plan within the time period set forth in the Research Plan.

 

3.6.4Each Research Plan approved by the JSC pursuant to Section 3.6.2 shall be
attached hereto as an appendix and shall be deemed a part of this Agreement.

 

3.7Commercialization Criteria.

 

3.7.1Upon exercise of a Target Option, the Parties through the JSC shall use
good faith efforts to agree upon Commercialization Criteria with respect to the
Compound(s) intended to be developed pursuant to a Discovery Project. The
Commercialization Criteria will be agreed upon prior to the initiation of the
Discovery Project. Commercialization Criteria for each Compound shall be in
writing and shall be attached hereto as an appendix and shall be deemed a part
of this Agreement.

 

 

Page 10 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

3.7.2In the event Sucampo desires a specific Discovery Project to have results
from animal studies included in the Commercialization Criteria, Sucampo and
Numab shall discuss through the JSC the design of the animal studies, and, if
there is agreement thereon, Sucampo, at its sole discretion, may ask Numab to
manage such animal studies. In the event Sucampo selects Numab and Numab
reasonably accepts such selection, the management of the agreed animal studies
by Numab shall be conducted at Numab’s FTE Rate plus Numab’s direct costs of
external contractors.

 

3.8Numab Capacity Limitations. Sucampo acknowledges that […***…]. Sucampo
further acknowledges that Numab may have additional discovery obligations to
third parties that occurred prior to Sucampo’s exercise of a Target Option.
Numab shall have the right to undertake such third party discovery obligations
and may delay the commencement of a Discovery Project hereunder; provided that
(i) upon Sucampo’s exercise of a Target Option, Numab shall not undertake any
further obligations to any third party that would delay the commencement and
completion of the Discovery Project with respect to such Target Option; and (ii)
Numab shall not delay a Discovery Project in favor of any third party for more
than ten (10) months after Sucampo’s exercise of a Target Option.

 

3.9Discovery Projects.

 

3.9.1Numab shall use Reasonable Best Efforts to execute each Discovery Project
pursuant to its respective Research Plan and to meet the applicable IND Ready
Criteria.

 

3.9.2For each Discovery Project, an Antibody shall be produced in a generic
lab-scale process in amounts and quality sufficient to characterize its
pharmacodynamic and biophysical properties according to the agreed IND Ready
Criteria. In the event that Sucampo needs additional quantity of the Antibody or
Compound, Sucampo may either negotiate with Numab or with a third party to
produce additional amounts of the Antibody. If necessary, upon Sucampo’s request
Numab shall grant such third party the right to manufacture such additional
amounts of the Antibody or Compound, provided that such third party is not a
direct competitor of Numab and agrees to reasonable confidentiality and non-use
obligations of the Intellectual Property Rights to be licensed to such third
party for such manufacturing of Compound. The Parties agree that Contract
Manufacturing Organizations (CMOs) shall not be considered direct competitors of
Numab, provided that such CMO is not otherwise an Affiliate of a non-CMO direct
competitor of Numab.

 

*Confidential Treatment Requested

Page 11 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

3.9.3Upon Numab‘s achievement of the IND Ready Criteria for a Discovery Project,
Sucampo shall, within thirty (30) days after Numab provides written notification
of the achievement of the IND Ready Criteria, notify Numab in writing whether
Sucampo agrees that the IND Ready Criteria have been met for a given Discovery
Project. In the event that Sucampo has not replied to such written notification
by Numab at the expiration of the thirty (30) day period, the achievement of the
IND Ready Criteria shall be deemed accepted by Sucampo.

 

(a) In the event Sucampo agrees that the IND Ready Criteria have been met,
Sucampo shall pay the Success Fee for the achievement of the respective IND
Ready Criteria in accordance with Section 5.1 or 5.2, respectively. Upon payment
of the applicable Success Fee, Sucampo may at any time until the expiration of
the Commercialization Option Period exercise its Commercialization Option with
respect to such Discovery Project.

 

(b) In the event IND Ready Criteria for a Discovery Project are not met, Sucampo
may elect, within sixty (60) days after Numab has provided written notice of its
failure to meet the IND Ready Criteria, to continue to pursue the Discovery
Project. The JSC will, after such election by Sucampo, determine whether
additional research is needed to achieve the IND Ready Criteria and/or determine
New IND Ready Criteria for such Discovery Project. Each Party shall have the
opportunity to approve any additional research and New IND Ready Criteria, such
approval shall not be unreasonably withheld or delayed and shall not be
conditioned on Numab’s other research obligations.

 

(c) Notwithstanding the above, if Sucampo does not elect to continue with such
Discovery Project or the Parties agree to abandon a Discovery Project with
respect to a Sucampo Target because the IND Ready Criteria or the New IND Ready
Criteria (as the case may be) were not met (but not for any other reason) and
thereafter Numab elects to re-initiate on its own behalf or on behalf of a third
party further research on the abandoned Sucampo Target, Numab shall be required
to obtain a license from Sucampo to the Intellectual Property Rights (if any)
developed for such Sucampo Target prior to the Discovery Project having been
abandoned on such commercial terms as the Parties may reasonably agree. In the
event that Numab obtains access to substantial new or additional research tools
and technology that may increase the chances of success to meet the IND Ready
Criteria or the New IND Ready Criteria for an abandoned Discovery Project as
agreed to by the JSC, Sucampo shall have the right of first negotiation to
initiate a new Discovery Project for the Sucampo Target. In the event that
Sucampo elects not to exercise its right of first negotiation, or the Parties
cannot agree on the terms discussed under the right of first negotiation within
seventy-five (75) days of the election of Sucampo to exercise its right of first
negotiations, Sucampo may elect either to retain the Intellectual Property
Rights to such Target upon the […***…] of the agreed Success Fee for that
Target, or to relinquish any further rights to the such Target and the
Intellectual Property Rights related thereto.

 

 

*Confidential Treatment Requested

Page 12 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

4.Discovery Project No. 1

 

4.1The Discovery Project described in this Section 4 shall be “Discovery Project
No. 1”.

 

4.2Discovery Project No. 1 shall have two parts: […***…]. Part A of Discovery
Project No. 1 shall be the discovery of an […***…]; Part B of Discovery Project
No. 1 shall be the discovery of an […***…]; and Part C of Discovery Project No.
1 shall be the […***…].

 

4.3IND Ready Criteria for Parts A and C of Discovery Project No. 1 are set forth
in Appendix A. The Parties agree that there will not be separate IND Ready
Criteria for Part B of Discovery Project No. 1.

 

4.4Projected completion of Discovery Project No. 1 in its entirety is […***…].

 

5.Fees

 

5.1Discovery Project No. 1. Sucampo shall pay to Numab a Success Fee of […***…]
after Numab meets the IND Ready Criteria for Part A of Discovery Project No. 1.
The Success Fee for Discovery Project No. 1 shall be payable within thirty (30)
days of receipt by Sucampo of an invoice from Numab, which invoice will be
issued promptly after the achievement of the IND Ready Criteria for Part A of
Discovery Project No. 1 has been accepted by Sucampo pursuant to Section 3.9.3.
For the performance […***…] FTE Rate. Those activities being reimbursed on an
FTE Rate basis shall be outlined in the Research Plan for Discovery Project No.
1. […***…] the remaining outstanding balance of the Loan Guarantee pursuant to
Section 2.2. FTE costs shall be invoiced and paid on a quarterly basis.

 

*Confidential Treatment Requested

Page 13 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

5.2Other Discovery Projects. The Success Fee for each of Discovery Project Nos.
2, 3 and 4 is […***…] and shall be payable within thirty (30) days of receipt by
Sucampo of an invoice from Numab (such payment to be used in accordance with
Section 2.2), which invoice shall be issued promptly after the achievement of
the IND Ready Criteria for the respective Discovery Project has been accepted by
Sucampo pursuant to Section 3.9.3 for each of the Discovery Projects Nos. 2
through 4.

 

5.3Bispecific Antibodies. If a Discovery Project (other than Discovery Project
No. 1) involves the production of a […***…], the provisions related to Discovery
Project No. 1 in Section 5.1 above shall apply mutatis mutandis for such
Discovery Project and Numab’s additional effort […***…] to be invoiced quarterly
by Numab and paid within thirty (30) days of receipt by Sucampo.

 

5.4Additional Research; New IND Ready Criteria. […***…] to be invoiced quarterly
by Numab and paid within thirty (30) days of receipt of such invoice(s) by
Sucampo. Upon meeting the New IND Ready Criteria or meeting the original IND
Ready Criteria through such research outside the original Research Plan, […***…]
(as the case may be), such payment to be used in accordance with Section 2.2.

 

*Confidential Treatment Requested

Page 14 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

5.5Late Payments. In the event that amount due for a given Discovery Project is
invoiced by Numab and not paid by Sucampo within thirty (30) days of invoice
receipt, any such unpaid amount shall automatically accrue interest as from the
day immediately following the due date at the rate of 1% per month until paid.
Notwithstanding the preceding sentence, any non-payment of a Success Fee or any
undisputed FTE amount due shall constitute a material breach of this Agreement;
provided that Sucampo shall only dispute FTE amounts due hereunder in good
faith.

 

6.License and Commercialization

 

6.1Commercialization Option. Upon exercise by Sucampo of a Commercialization
Option, the Parties shall negotiate in good faith to agree on a development plan
and execute a Commercialization Agreement for the applicable Compound. The
development plan shall be drafted by Sucampo and be subject to Numab’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed.
Sucampo may elect to extend the Commercialization Option Period for any
Discovery Project for up to three (3) one-year periods upon payment of an
extension fee of […***…] for each such one (1) year extension.

 

6.2Commercialization Agreement. A Commercialization Agreement shall incorporate
the following terms:

 

6.2.1License Grant. Numab shall grant Sucampo a worldwide exclusive (pursuant to
Sections 6.2.4(c) and 6.2.4(d) below) license, with the right to sublicense,
under Numab’s Intellectual Property Rights to develop, use, make, have made,
export, commercialize, promote, offer for sale, sell and manufacture the
Compound in a respective pharmaceutical product subject to the terms of the
Commercialization Agreement.

 

6.2.2Assignment. Numab shall assign to Sucampo the Intellectual Property Rights
as set forth in Section 8.2.

 

6.2.3Compound. The Compound shall be the IND Ready Antibody and/or […***…] and
discovered during one or more Discovery Project(s).

 

6.2.4Other Terms of License.

 

(a)Field of License: all uses.

 

(b)Territory: worldwide.

 

*Confidential Treatment Requested

Page 15 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

(c)Compound-specific Degree of Exclusivity: is composed of the Maximally
Available Target Exclusivity and the Degree of Compound Exclusivity.

 

(d)Degree of Compound Exclusivity: Full exclusivity on Compound.

 

(e)Diligence: Sucampo will apply Reasonable Best Efforts to further develop and
commercialize a pharmaceutical product containing the Compound throughout the
Territory.

 

(f)To ensure Reasonable Best Efforts by Sucampo, Numab shall accept, if Sucampo
elects to do so, to perform any preclinical and clinical development activities
on Sucampo’s behalf at the FTE Rate and at direct external costs, whereas the
clinical and/or preclinical study designs shall be approved by the JSC
negotiating a Contract Research Organization agreement mutually agreed upon by
the Parties.

 

(g)Milestone Payments: […***…].

 

(h)Royalties: […***…] on aggregate annual global net sales between […***…],
[…***…] on aggregate annual global net sales between […***…], […***…] on
aggregate annual global net sales above […***…]. Royalties are payable on a
country-by-country basis for the longer of (i) expiration of the last to expire
patents licensed or assigned hereunder by Numab to Sucampo and covering the
Compound, or (ii) fifteen (15) years after the first commercial sale with
appropriate reductions in royalties for entry of any generic to the market in
the relevant county, provided, however, that if the Compound is part of a
pharmaceutical product which incorporates two or several active pharmaceutical
ingredients, only the sales for such pharmaceutical product that can be
allocated to the Compound applying generally accepted industry standards for
such allocation, shall be relevant to calculate the royalties payable.

 

*Confidential Treatment Requested

Page 16 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

(i)Other terms that are customary for such an agreement (including
confidentiality, development reporting, patent prosecution, sales reporting,
audit and inspection rights, termination and effects of termination provisions).

 

(j)Applicable law: Swiss law.

 

7.Confidentiality

 

7.1CDA. The CDA shall be and hereby is terminated as of the Effective Date and
its provisions be replaced by the provisions set forth in this Section 7,
provided that any and all Confidential Information disclosed by the Disclosing
Party to the Recipient during the term of the CDA shall be treated as
Confidential Information (as defined in Section 1.9 above) and be subject o the
provisions of this Section 7.

 

7.2Protection. The Recipient (as defined in Section 1.9 above) will hold the
Confidential Information of the Disclosing Party (as defined in Section 1.9
above) in confidence and trust, and will not disclose, or provide access to, any
Confidential Information of the Disclosing Party, directly or indirectly, to any
person except as expressly permitted by this Section 7 or with the prior written
consent of the Disclosing Party. The Recipient shall protect the Confidential
Information of the Disclosing Party with the same degree of care it protects
similar information of its own, but in no event shall Recipient use less than a
reasonable degree of care. The Recipient may make only such copies of the
Confidential Information of the Disclosing Party as are necessary for the
respective Discovery Project(s) and to perform its obligations hereunder. Any
such copies must reproduce proprietary or confidentiality markings included
therein

 

7.3Permitted Disclosure.

 

7.3.1Recipient may disclose the Confidential Information of the Disclosing Party
pursuant to statutory or regulatory authority or a court order, provided the
Recipient promptly notifies the Disclosing Party of such requirement (where
permitted) with reasonably sufficient time to oppose such disclosure, and the
scope of such disclosure is limited to the extent possible.

 

 

Page 17 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

7.3.2The Recipient may disclose the Confidential Information of the Disclosing
Party within its organization and to its professional advisors, but only to
those having a need to know for the purposes of this Agreement, are informed of
its confidential nature, and expressly agree to be bound by (or by reason of
their employment or service agreement or professional secrecy obligations have a
duty to comply with) the terms of this Section 7.

 

7.4Use. Subject to the other terms of this Agreement, Recipient shall use the
Confidential Information of the Disclosing Party solely for the express purpose
of performing its rights and obligations under this Agreement. Furthermore, each
Party shall be permitted to use any and all data, material and other information
generated in performing the Discovery Projects to support the application of all
Intellectual Property Rights owned by such Party pursuant to Section 8.2 below,
provided that any such use by either Party shall not jeopardize the filing of
any patent owned by the other Party, and provided further, that the foregoing
shall not be construed as a license grant to or under any Intellectual Property
Rights from either Party to the other Party outside of or in addition to the
respective license grants explicitly made elsewhere in this Agreement.

 

7.5Publicity. Each of Numab and Sucampo agrees not to disclose at any time to
any third party, whether by way of press release, announcement or in any other
manner, without the prior written consent of the other Party, the existence,
intent or terms of this Agreement. The Parties agree to announce the
collaboration pursuant to this Agreement by means of a press release with
mutually agreed wording not later than forty-five (45) days after the Effective
Date. However, either Party may at any time make any disclosures required by law
upon prior written notice to the other Party provided that the disclosing Party
first gives the other Party assistance as reasonably requested in obtaining an
order protecting the information from disclosure. Notwithstanding the provisions
in this Section 7.5, Numab may disclose and make accessible this Agreement and
its terms to potential investors and other third parties in the context of a
financing round for Numab (including in the context of a due diligence),
provided always that any such third parties are informed of the confidential
nature hereof, and expressly agree to be bound by (or by reason of their service
agreement or professional secrecy obligations have a duty to comply with)
confidentiality and non-use obligations at least as stringent as the terms of
this Section 7.

 

7.6Survival. The provisions of this Section 7 shall survive for a period of five
(5) years after the expiration or termination of this Agreement.

 

7.7Equitable Relief.  Each Party acknowledges that the other would suffer
immediate and irreparable harm for which monetary damages would be an inadequate
remedy if it were to breach its obligations under this Section 7. Each Party
expressly agrees that the other may obtain equitable relief, including
injunctive relief, to protect its intellectual property rights and interests
under this Agreement, in addition to such other remedies as may be available at
law or in equity.

 

 

Page 18 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

8.Intellectual Property

 

8.1Inventorship. Inventorship of any patent applications related to any Sucampo
Target or Antibody identified pursuant to a Discovery Project shall be
determined in accordance with applicable law.

 

8.2Ownership.

 

8.2.1Sucampo shall be the owner of all Intellectual Property Rights specific to
the Sucampo Targets, their mechanism of action and methods of use (the “Sucampo
Patents”); provided, however, Sucampo and Numab shall jointly own the patent
application specific to the […***…], its mechanism of action and methods of use.
Numab hereby agrees to assign and hereby does assign to Sucampo all of its
rights, title and interest in and to such Sucampo Patents. To the extent a third
party that was requested by Numab to perform any services or create any work and
thereby became the owner of any rights specific to Sucampo Targets, Numab shall
secure access and use of such rights and then assign them to Sucampo in
accordance with this Section 8.2.1.

 

8.2.2Numab shall be the owner of all patents and patent applications directed to
compositions of matter related to any Compound identified by Numab (the
“Compound Patents”) and upon the execution of a Commercialization Agreement,
[…***…]:

(i) Sucampo shall be the owner of all patents and patent applications directed
to compositions of matter related to any […***…] and Numab hereby agrees to
assign and hereby does assign all of its rights, title and interest in and to
such patent or patent application, and, to the extent a third party that was
requested by Numab to perform any services or create any work and thereby became
the owner of any rights specific to Sucampo Targets, to secure access and use of
such rights and then assign them to Sucampo in accordance with this Section
8.2.2(i); and



 

*Confidential Treatment Requested

Page 19 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

(ii) any patent or patent application directed solely to any […***…] shall be
owned by Numab and Numab shall grant Sucampo a Co-exclusive license to such
patent or patent application.

 

8.2.3[…***…] under and pursuant to this Section 8.2 shall not affect in any way
the commercial terms related to any Discovery Project and/or Compound as set
forth in Section 5 or for the Commercialization Agreement set forth in Section
6.2, which commercial terms shall remain in full force and effect as […***…]
would have been agreed upon or made.

 

8.2.4Numab shall be the owner of all Intellectual Property Rights related to
discoveries, inventions or improvements made or reduced to practice during the
term or in the context of the performance of this Agreement which are not
Sucampo Patents pursuant to Section 8.2.1 or Compound Patents pursuant to
Section 8.2.2.

 

8.3Filing; Prosecution; Maintenance. Filing, prosecution and maintenance of any
patent applications and patents directly related to a Compound or to a Sucampo
Target shall be coordinated between and jointly conducted by the Parties
regardless of ownership, provided that each Party shall be responsible for all
costs and expenses related to the filing, prosecution and maintenance of the
patents and patent applications owned by such Party. Upon execution of a
Commercialization Agreement, for patents and patent applications exclusively
licensed to Sucampo and with respect to patents or patent applications assigned
to Sucampo pursuant to Section 8.2.1, Sucampo shall bear any and all direct
costs and expenses, incurred after the date of the exercise of the respective
Commercialization Option by Sucampo, for the filing, prosecution and maintenance
(including patent attorney fees) and may elect to take the lead and
responsibility on such filing, prosecution and maintenance. In addition, Sucampo
shall reimburse Numab upon execution of a Commercialization Agreement for any
and all direct cost and expenses for the filing, prosecution and maintenance
(including patent attorney fees) related to any such patents and patent
applications exclusively licensed to or assigned to Sucampo, which Numab
incurred as from the initiation of the nationalization phase of such patents and
patent applications. In case of any patent or patent application Co-exclusively
licensed to Sucampo, Numab shall retain the lead on the filing, prosecution and
maintenance and any and all direct costs and expenses (including patent attorney
fees) shall be shared equally between the Parties.

 

8.4No Other Rights Granted. Except for those expressly provided for herein,
Sucampo will not acquire any right or license with respect to any Intellectual
Property Rights or to any other rights or interests whatsoever, including
without limitation in the software, Confidential Information or know-how that
Numab develops or has developed at their cost and expense as part of the
methodology of or technology for developing the Sucampo Targets).

 

*Confidential Treatment Requested

Page 20 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

9.Term; Termination

 

9.1Term. This Agreement shall commence on the Effective Date and, unless
terminated earlier in accordance with this Section 9, shall expire upon the
expiration of the last to expire Commercialization Option Period.

 

9.2Termination for Cause. Either Party may terminate this Agreement in the event
the other Party materially breaches this Agreement and fails to cure such breach
within thirty (30) days after written notice of such breach has been provided to
such breaching Party.

 

9.3Survival. Sections 1, 7, 8, 9.3, 9.4, 11 and 12 shall survive termination or
expiration of this Agreement.

 

9.4Effects on Termination or Expiration of Agreement.

 

9.4.1The termination or expiration of this Agreement shall not relieve either
Party from its obligations accrued prior to such termination or expiration. In
addition, the election by either Party to terminate this Agreement pursuant to
Section 9.2 shall not in any way limit or restrict any and all rights or claims
such terminating Party may have under any applicable law.

 

9.4.2Unless the Parties have entered into a Commercialization Agreement, within
thirty (30) days after termination or expiration of this Agreement, each Party
shall, upon the other’s request, return the other Party's Confidential
Information or provide a written certification to the other Party detailing the
destruction of the Confidential Information, provided that each Party may retain
one (1) copy of each item of Confidential Information of the other Party in
confidential files for the sole purpose of determining its continuing
obligations with respect thereto after termination or expiration o this
Agreement.

 

9.4.3In the event that Numab terminates this Agreement based on Section 9.2
(Termination for Cause), including for non-payment of any amount payable by
Sucampo (including a Success Fee or an invoice for FTE costs), (i) any and all
rights granted to Sucampo pursuant to the Discovery Project for which the
Success Fee or FTE costs were unpaid (including without limitation
Commercialization Options, license grants to Intellectual Property Rights and
rights to be assigned Compound Patents in such Discovery Project) shall
terminate, and (ii) all Target Options not yet exercised by Sucampo shall be
suspended until the non-paid amount payable has been paid, and (iii) Numab may
suspend any and all activities in Discovery Projects, for which the Success Fee
has not been paid yet, until the non-paid amount payable has been paid. For
clarity, (i) any Commercialization Option resulting from a Discovery Project for
which the respective Success Fee and all other payments have been fully paid by
Sucampo shall not be affected by such termination and remain in full force and
effect in accordance with the terms of this Agreement, and (ii) any
Commercialization Agreement executed by the Parties with respect to any
Compound(s) prior to such termination shall be unaffected by such termination of
this Agreement, and (iii) the provisions of this paragraph shall not apply to
any Intellectual Property Rights related to the Compound(s) for which a
Commercialization Agreement has been executed.

 

 

Page 21 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

10.Warranties

 

10.1Each Party represents to the other Party that it is duly incorporated and in
good standing in its respective state of incorporation, that it has the
authority to enter into and perform this Agreement and that the execution and
delivery of this Agreement does not violate any agreement or judicial order to
which it is a party or by which it is bound.

 

10.2Numab represents and warrants that (i) it will perform each Discovery
Project with Reasonable Best Efforts and in a reasonably efficient, professional
and workman like manner; and (ii) its performance of each Discovery Project
does, to the best of Numab's knowledge as of the Effective Date, not infringe or
misappropriate the intellectual property rights of any third party.

 

10.3The Parties acknowledge and agree that the discovery of Compounds which meet
the agreed IND Ready Criteria is a complex task, and, therefore, Numab may not
and does not make any representation or give any warranty that any Compound(s)
developed hereunder will be commercially successful or fit for any particular
purpose, or any other representation or warranty except as explicitly set forth
in this Section 10.

 

 

Page 22 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

11.Limitation of Liability; Indemnification

 

11.1Limitation of Liability. NOTWITHSTANDING ANY PROVISIONS IN THIS AGREEMENT TO
THE CONTRARY, UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE TO THE OTHER
UNDER, OR WITH RESPECT TO ANY SUBJECT MATTER OF, THIS AGREEMENT FOR ANY
INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES,
SUCH AS, BUT NOT LIMITED TO, LOSS OF REVENUE OR ANTICIPATED PROFITS OR LOST
BUSINESS EVEN IF INFORMED OF THE POSSIBILITY THEREOF. THESE LIMITATIONS SHALL
APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE AND APPLY TO ALL CAUSES
OF ACTION IN THE AGGREGATE INCLUDING, WITHOUT LIMITATION, BREACH OF CONTRACT,
BREACH OF WARRANTY, NEGLIGENCE, STRICT LIABILITY, AND MISREPRESENTATION EXCEPT
GROSS NEGLIGENCE OR WILLFUL INTENT.

 

11.2Numab Indemnification. Numab shall indemnify Sucampo, its Affiliates, agents
and their respective directors, officers, employees, successors and assigns
(“Sucampo Indemnified Parties”) against, and agrees to hold each of them
harmless from, any and all claims, demands, costs, expenses, obligations,
liabilities, damages, recoveries and deficiencies, including, without
limitation, interest, penalties, court costs, costs and expenses (including the
reasonable fees and expenses of external counsel) (the “Damages”) incurred or
suffered by any of them arising out of or resulting from: (i) any breach of any
representation or warranty made by Numab in this Agreement; (ii) the gross
negligence or willful misconduct of Numab, its employees or its agents, while
performing under this Agreement; and (iii) the enforcement by Sucampo of this
Section 11.2.

 

11.3Sucampo Indemnification. Sucampo shall indemnify and hold harmless Numab,
its Affiliates, agents and their respective directors, officers, employees,
successors and assigns (“Numab Indemnified Parties”) from and against any and
all Damages incurred or suffered by any of them arising out of or resulting
from: (i) breach of any representation or warranty made by Sucampo in this
Agreement; (ii) the gross negligence or willful misconduct of Sucampo, its
employees or its agents, while performing under this Agreement; and (iii) the
enforcement by Numab of this Section 11.3.

 

11.4Indemnification Procedure. A Party seeking indemnification (“Indemnified
Party”) shall reasonably notify the Party responsible for indemnification
(“Indemnifying Party”) of a claim for indemnification, including the nature of
the third party's claim. With respect to a third party’s claims, (a) the
Indemnified Party shall reasonably assist the Indemnifying Party and shall have
the right to participate in the defense at its own expense; (b) in no event
shall the Indemnifying Party settle the claim without the Indemnified Party's
prior written consent (not to be unreasonably withheld, conditioned or delayed);
and (c) the Indemnified Party shall not enter into any settlement that affects
the Indemnifying Party's rights or interest without the Indemnifying Party's
prior written approval (not to be unreasonably withheld, conditioned or
delayed). In the event the Indemnified Party fails to promptly notify the
Indemnifying Party of a claim for indemnification, such failure shall not
relieve the Indemnifying Party of its obligations under this Section 11, except
to the extent such failure materially prejudices the Indemnifying Party.

 

 

Page 23 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

12.Miscellaneous

 

12.1Governing Law. This Agreement shall be governed and construed under the laws
of Switzerland without reference to its conflict of laws principles.

 

12.2Dispute Resolution. If any dispute, controversy or claim arises out of this
Agreement, the Parties agree that they will attempt in good faith to resolve the
matter through negotiations within thirty (30) days of the written notice of
such dispute, controversy or claim. If negotiations fail to resolve a dispute,
controversy or claim, the matter will be submitted to arbitration pursuant to
Section 12.3. By agreeing to these dispute resolution terms, the Parties do not
intend to deprive any competent court of such court’s jurisdiction to issue an
injunction under Section 7 (Confidentiality).

 

12.3Jurisdiction. Any dispute, controversy or claim arising out of or related to
this Agreement that is not resolved pursuant to Section 12.2 shall be settled by
final and binding arbitration in accordance with the Rules of Arbitration of the
International Chamber of Commerce (the “ICC”) in effect on the Effective Date.
Judgment upon the award rendered by the arbitrators may be entered in any court
of competent jurisdiction. The place of arbitration shall be Zurich,
Switzerland. The arbitration shall be conducted in the English language by three
(3) neutral arbitrators. Sucampo shall select one (1) arbitrator and Numab shall
select one (1) arbitrator. The third arbitrator shall be selected by mutual
agreement of the two (2) arbitrators selected by the Parties; provided, that if
the third arbitrator cannot be so selected within thirty (30) days after
selection of the two (2) arbitrators selected by the Parties, the third
arbitrator shall be selected by the ICC. At least one (1) arbitrator shall have
knowledge and experience in the biologics industry and at least one (1)
arbitrator shall have experience in Swiss law and technology licensing. By
agreeing to the terms of this Section 12.3, the Parties do not intend to deprive
any competent court of such court’s jurisdiction to issue an injunction under
Section 7 (Confidentiality).

 

 

Page 24 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

12.4Assignment and Subcontracting. Each Party may assign its rights and
obligations under this Agreement to a third party only subject to the prior
written approval of the other Party (such approval not to be unreasonably
withheld, conditioned or delayed); provided, however, that either Party may
assign this Agreement to any of its Affiliates upon notice to the other Party
and without the other Party’s prior approval. Numab may and will sub-contract
certain portions of its obligations to specialized third parties if and to the
extent deemed reasonable by Numab.

 

12.5Entire Agreement. This Agreement, together with all appendices hereto,
represent the entire agreement between the Parties relating to the subject
matter hereof and supersede all other prior agreements between the Parties with
respect to the subject matter hereto. This Agreement shall be construed
according to its fair meaning and not strictly for or against any Party.

 

12.6Waiver; Amendment. The failure of any Party to promptly exercise its rights
granted herein, or to require strict performance of any obligation of the other
Party will not be deemed a waiver of such right or of the right to demand
subsequent performance of any and all obligations by any other Party in the
future. This Agreement may be amended only in writing signed by authorized
officers of each Party.

 

12.7Headings. The section and subsection headings used in this Agreement are
inserted for convenience of reference only and will not be construed to affect
the interpretation or construction of this Agreement.

 

12.8Interpretation. Unless the context requires otherwise, all words used in
this Agreement in the singular will extend to and include the plural, all words
in the plural will extend to and include the singular and all words in any
gender will extend to and include all genders.

 

12.9Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Signatures to this Agreement transmitted
by facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.

 

12.10Notices. Each notice, request, demand or other communication by a Party to
the another Party pursuant to this Agreement will be in writing, and (excluding
purchase orders, acknowledgments of orders and routine documentation and
correspondence) will be personally delivered, sent by recognized overnight
commercial delivery services (e.g. Federal Express, UPS) postage prepaid, or
sent by facsimile (promptly confirmed by hardcopy delivery pursuant to this
Section), addressed to the address of the receiving Party as follows:

 

 

Page 25 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

 

 

  If to Sucampo:   Address: Graben 5, CH-6300 Zug, Switzerland   Attn: Andrew
Smith   Fax: +41 44 250 75 26         with a cc by email to: Attention: Sucampo
General Counsel, at tknapp@sucampo.com         If to Numab:   Address: c/o
PentaTreuhand GmbH, Glärnischstrasse 13, 8800 Thalwil, Switzerland   Attn: Chief
Business Officer   Fax: (To be designated after the Effective Date)         with
a cc by email to: Ralf Rosenow, Blum&Grob Attorneys at Law Ltd, Zurich
Switzerland, at r.rosenow@blumgrob.ch

 

or to such other persons and addresses as will be furnished by like notice by
such Party or person. Any notice given in accordance with this provision will be
deemed to have been given and effective (i) immediately upon personal delivery;
(ii) upon confirmation of transmission if sent by facsimile (promptly confirmed
by hardcopy delivery), or (iii) after three (3) business days after such notice
is deposited with a recognized overnight commercial delivery service addressed
to the receiving Party at its address listed above.

 

12.11Severability. Wherever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
been replaced by such valid legal and enforceable provision that best reflects
the Parties’ common intent when agreeing to the invalid, illegal or
unenforceable provision.

 

12.12No Relationship between the Parties. Neither Party shall represent itself
as the agent or legal representative of the other or as joint venturers for any
purpose whatsoever, and neither Party shall have any right to create or assume
any obligations of any kind, express or implied, for or on behalf of the other
in any way whatsoever.

 

 

Page 26 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

12.13All persons executing this Agreement on behalf of either Party represent
and warrant that they have full right and authority to execute this Agreement on
such Party's behalf.

 

 

 

 

IN WITNESS WHEREOF, the authorized representatives of the Parties have executed
this Agreement on September 8, 2011 (“Effective Date”).

 

 

Numab AG

 

/s/ Peter Hirchvogel

Name: Peter Hirschvogel

Title: Director

 

 

Sucampo AG

/s/ Ryuji Ueno

Name: Ryuji Ueno

Title: Director

 

 

 

 

 

Page 27 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

Appendix A: IND Ready Criteria for Discovery Project 1

IND Ready Criteria for Part A of Discovery Project 1 […***…]

 

 

IND Ready Criteria for Part C of Discovery Project 1 […***…]

 

 

 

 

 

 

 

Page 28 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 



 

[…***…]

 

 

 

 

 

 

 

 

 

*Confidential Treatment Requested

Page 29 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

Exhibit A: Security Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 30 of 31, not including Exhibit A (Patent Pledge Agreement)

 

Confidential Loan Guarantee & Development Agreement

Numab AG and Sucampo AG

1109.08

 

 

 

 

Exhibit A to the Loan Guarantee and Development Agreement
dated September __, 2011 by and between Numab AG and Sucampo AG

 

 

 

PATENT PLEDGE AGREEMENT

 

 

 

between           David Urech   […***…]   […***…]   […***…] (the "Applicant")  
  and       Numab AG (the "Pledgor") c/o Penta Treuhand GmbH   Glärnischstrasse
13   8800 Thalwil   Switzerland       and       Sucampo AG (the "Pledgee")
Graben 5   6300 Zug   Switzerland  

 

 

 

WHEREAS:

 

(1)The Pledgee and the Pledgor have entered into a loan guarantee and
development agreement pursuant to which the Pledgor will develop certain
antibodies for commercialization by the Pledgee and the Pledgee agreed to grant
a cash collateral to secure the Loan (the “Development Agreement”).

 

(2)The Pledgor will enter into a loan agreement with Zurich Cantonal Bank,
Zurich, Switzerland (the "Bank") for a loan in the amount of CHF up to 5,000,000
(the “Loan Agreement”).

 

(3)To secure any claims of the Bank against the Pledgor under the Loan Agreement
the Pledgee will grant a cash collateral in the maximum amount of CHF 5,000,000
to the Bank (the “Loan Guarantee”) according to the loan guarantee agreement
between the Pledgee and the Bank (the “Loan Guarantee Agreement”).

 

 

Page 1 of 11

 

Confidential Patenl Pledge Agreement, 1 109

Numab AG and Sucampo AG, also Exhibit A to Loan Agreement

 

 

(4)To secure the Loan Guarantee the Pledgor shall pledge to the Pledgee the
Existing Patent as set out in Schedule 1 and all Future Patents (as defined
below).

 

(5)The Applicant is currently the holder of the Existing Patent, which will be
assigned and transferred to the Pledgor in accordance with Section 2. below.

 

NOW, THEREFORE, IT IS AGREED as follows:

 

 

 

 

 

Definitions

 

"Agreement" means this agreement, together with the schedules hereto, as it may
be amended, restated, supplemented or otherwise modified from time to time;

 

"Enforcement" means the enforcement of the Pledge and realization of the Pledged
Patents in accordance with the terms of this Agreement;

 

"Event of Default" means any event or circumstance under which the Bank enforces
the Loan Guarantee;

 

"Existing Patents" means the Patents set out in Schedule 1 hereto;

 

"Future Patents" means all future Patents the Pledgor will file during the Term
of this Agreement which (i) constitute Sucampo Patents or Compound Patents (as
defined in the Development Agreement); or (ii) claim priority (directly or
indirectly) to the Existing Patents;

 

"Patents" means any patent or application for a patent;

 

"Patent Office" means any governmental, intergovernmental, or governmentally
authorized national or supranational body responsible for receiving and
examining applications for and issuing, extending or maintaining Patents;

 

"Pledge" means a pledge pursuant to Art. 899 et seq. of the Swiss Civil Code of
the Pledged Patents in accordance with the terms of this Agreement;

 

"Pledged Patents" means the Existing patent and all Future Patents for which the
Pledgor has exercised the option pursuant to Section 3.(b), which are subject to
the Pledge hereunder;

 

“Secured Obligation” means any and all amounts for which the Bank has enforced
the Loan Guarantee against the Pledgee under the Loan Guarantee Agreement.

 

All other capitalized terms used herein but not defined shall have the meaning
ascribed to such terms in the Development Agreement.

 

undertaking to assign and transfer the Existing Patent

 

The Applicant hereby undertakes and agrees to assign and transfer the Existing
Patent to the Pledgor by executing and filing with the competent Patent Office
all documents required for that purpose within five (5) business days following
the mutual execution of this Agreement. Upon recording of such assignment and
transfer of the Existing Patent to the Pledgor and prompt notification thereof
by the competent Patent Office, Pledgor shall notify the Pledgee accordingly and
provide a copy of the notification by the competent Patent Office to the Pledgee
(the "Assignment Notice").

 

 

Page 2 of 11

 

Confidential Patenl Pledge Agreement, 1 109

Numab AG and Sucampo AG, also Exhibit A to Loan Agreement

 

 

Pledge

 

(a)The Pledgor herewith agrees (i) to pledge to the Pledgee the Existing Patent,
together with all rights, claims or benefits pertaining thereto as security for
the Secured Obligation until such time as the Loan Guarantee has been released
and discharged in full by the Bank, and no further Secured Obligations are
capable of arising and, therefore, the Pledgor agrees (ii) to do everything
necessary or advisable in the opinion of the Pledgee to effect the Pledge.

 

(b)In addition, the Pledgor herewith grants the Pledgee the right and option to
include any Future Patents to be pledged by Pledgor to Pledgee under this
Agreement, which option may be exercised by written notice from Pledgee to
Pledgor upon any Future Patent coming into existence or any time thereafter
during the term of this Agreement.

 

(c)For the purpose of effecting the Pledge, the Pledgor undertakes to notify all
competent Patent Offices by filing the respective Notice to Pledge substantially
in the form as set forth in Schedule 3 hereto to the competent patent Offices to
register the Pledge in such Patent registers in all those jurisdictions in which
such a registration of the Pledge is possible.

 

Pledgor's Obligations

 

With effect from the date of this Agreement the Pledgor herewith agrees to

 

(a)promptly execute and deliver at Pledgee's expenses all further instruments
and documents, and take all further action, that the Pledgee may reasonably
request, in order to (i) perfect, protect, maintain, renew and enforce the
Pledge under this Agreement, (ii) facilitate the exercise of the Pledgee’s
rights and remedies under this Agreement;

 

(b)to do all acts which are or will be necessary to maintain and process Pledged
Patents, to maintain the registrations relating to the Pledged Patents and the
full validity thereof, including payment of any application, registration or
renewal fee, respectively, and to maintain the protection of the Pledged
Patents, including to take all reasonable action necessary or useful to defend
any related challenges and/or to prevent unauthorized use thereof;

 

(c)to notify the Pledgee as soon as reasonably possible of any actual,
threatened or suspected infringement of the Pledged Patents or of any other
event or circumstances which may be expected to have a material adverse effect
on (i) the validity or enforceability of the Pledge or (ii) the validity or
enforceability of the Pledged Patents;

 

(d)to do all commercially reasonable and useful acts which are or will be
necessary to defend against the registration of any intellectual property rights
by third parties which could endanger the validity or enforceability of the
Pledged Patents;

 

(e)to inform the Pledgee immediately upon filing of any application for any
Future Patent that may come into existence after the date hereof and, following
the exercise of the option under Section 3.(b) above, to execute upon request of
the Pledgee any declaration or other written instrument and do all other
reasonable acts required or useful to secure or perfect the Pledge also in
respect of such Future Patents; and

 

(f)to deliver to the Pledgee no later than ten (10) business days following the
end of each calendar year an update of Schedule 1, containing a list of all
Pledged Patents as of 31 December of the preceding calendar year, accompanied by
a duly signed notice substantially in the form as set forth in Schedule 2.

 

 

Page 3 of 11

 

Confidential Patenl Pledge Agreement, 1 109

Numab AG and Sucampo AG, also Exhibit A to Loan Agreement

 

 

Delivery of Documents

 

(a)Within five (5) business days following receipt of the Assignment Notice, the
Pledgor shall deliver to the Pledgee copies of duly signed letters in the form
as set forth in Schedule 3.with respect to the Existing Patent filed with the
competent Patent Office pursuant to Section 3.(c) above.

 

(b)Each time within ten (10) business days following receipt of Pledgee's notice
exercising the option under Section 3.(b) above related to any Future Patent,
Pledgor shall deliver to Pledgee copies of the duly signed letters in the form
substantially as set forth in Schedule 3 with respect to such Future Patent
filed with the competent Patent Office(s) pursuant to Section 3.(c).

 

(c)After the Pledge has been registered by the competent Patent Office, the
Pledgor shall deliver to the Pledgee copies of such entries in the applicable
Patent registers.

 

Representations and Warranties

 

The Pledgor represents and warrants to the Pledgee as of the date of this
Agreement that:

 

(a)the Pledgor is duly incorporated and organized and validly existing under the
laws of Switzerland and has the full corporate power and authority to own and
use its assets and properties and to conduct its business as the same is
presently conducted;

 

(b)the Applicant is the sole legal and beneficial owner of the Existing Patent
and has the legal capacity to assign and transfer the Existing Patent free of
any pledge, mortgage, lien or encumbrance or licences in favour of third
parties;

 

(c)all details regarding the Existing Patent set out in Schedule 1 are correct
and complete;

 

(d)to the knowledge of the Pledgor, no claims, actions, proceedings,
arbitrations or investigations are pending or threatened against or relating to
the Existing Patent which could lead to a (total or partial) annulment of any of
the Existing Patent;

 

(e)this Agreement (i) constitutes legal and valid obligations binding on the
Applicant and the Pledgor (to the extent applicable to each of them), and (ii)
is enforceable against the Applicant and the Pledgor, respectively, in
accordance with its terms.

 

Enforcement

 

(a)On and at any time after the occurrence of an Event of Default, the Pledgee
shall be entitled, but not obligated, at its discretion and irrespective of any
other security granted to the Pledgee, to enforce the Pledge by official
enforcement proceedings pursuant to the Swiss Act on Debt Collection and
Bankruptcy.

 

(b)Failure by the Pledgee to exercise its enforcement hereunder shall not
prejudice any of the rights the Pledgee may have under this Agreement, nor shall
such failure constitute a waiver of any obligation of the Pledgor hereunder.

 

 

Page 4 of 11

 

Confidential Patenl Pledge Agreement, 1 109

Numab AG and Sucampo AG, also Exhibit A to Loan Agreement

 

 

Release

 

(a)When the Loan Guarantee has been released and discharged in full by the Bank
to the Pledgee in accordance with the terms of the Loan Guarantee Agreement, the
Pledged Patents or any remainder thereof shall be released from the Pledge and
the option of the Pledgee pursuant to Section 3.(b) above shall terminate and
cease to exist.

 

(b)Within ten (10) business days upon the release of the Pledged Patents
pursuant to Section (a) hereinabove, the Pledgee undertakes to file the
respective Notice of release substantially in the form as set forth in Schedule
4 hereto to the competent Patent Office(s) to register the release of the Pledge
on the Pledged Patents in such Patent registers in all those jurisdictions in
which a registration of the Pledge had been recorded. At the same time, Pledgee
shall deliver true and complete copies of such Notices to release filed to
Pledgor.

 

use and exploitation of pledged patents

 

Nothing in this Agreement or the Pledge shall limit, restrict or otherwise
hinder, and, subject to the terms of the Development Agreement, Pledgor is fully
entitled to, use, exploit, and commercialize the technology or any part covered
by any Pledged Patent or to enter into any legal instrument, including license
agreements, with third parties aiming at the exploitation of the technology
covered by any Pledged Patents.

 

Assignments and Transfers

 

(a)The rights and the obligations of either party under this Agreement may not
be assigned or transferred without the prior written consent of the other party.

 

Cost and Expenses / Indemnity

 

(a)Subject to (b) Hereinbelow, all third party fees, cost and expenses related
to or charged or incurred in connection with the registration of the Pledge and
the release and de-registration of the Pledge, including without limitation
filing fees, cost of local agents in the jurisdictions where the Pledge is to be
recorded and later de-recorded with Patent Offices, translation cost etc., shall
be born solely by Pledgee, and Pledgee shall within ten (10) business days upon
first request and presentation of respective invoices and/or receipts for any
such fees, cost, expenses incurred or paid by Pledgor, reimburse Pledgor any and
all such amounts actually incurred and paid by Pledgor.

 

(b)Any and all third party fees and expenses related to the assignment and
transfer of the Existing Patent pursuant to Section 2. above shall be borne by
the Pledgor.

 

(c)All other costs and expenses in relation to this Agreement and the matters
contemplated by this Agreement not referred to in (a) and (b) hereinabove,
including in particular any costs and expenses in relation to the preparation,
negotiation and execution of this Agreement, shall be born by the party as it
incurred such cost and expenses.

 

Waivers and Modifications

 

(a)This Agreement and the rights of each party hereunder may be waived, amended
or modified only specifically and in writing signed by the parties hereto. Delay
in exercising or non-exercising of any such right is not a waiver of that right.

 

 

Page 5 of 11

 

Confidential Patenl Pledge Agreement, 1 109

Numab AG and Sucampo AG, also Exhibit A to Loan Agreement

 

 

(b)This Agreement and the documents referred to in it contain the whole
agreement between the parties relating to the Pledge contemplated by this
Agreement and supersede all previous agreements between the parties related to
the subject matter hereof.

 

Severability

 

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, such illegality, invalidity or
unenforceability shall not affect:

 

(a)the validity or enforceability in that jurisdiction of any other provision of
this Agreement; or

 

(b)the validity or enforceability in any other jurisdiction or any other
provision of this Agreement;

 

and the parties to this Agreement shall negotiate in good faith a provision to
replace the relevant provision reflecting as closely as possible the original
intention and the purpose of this Agreement.

 

Law and Jurisdiction

 

(a)This Agreement shall be governed by and construed in accordance with the laws
of Switzerland.

 

(b)Any and all disputes arising out of, or in connection with, this Agreement
(including disputes on its proper conclusion, validity and binding effect) shall
exclusively be brought before the competent court of Zug.

 

 

Page 6 of 11

 

Confidential Patenl Pledge Agreement, 1 109

Numab AG and Sucampo AG, also Exhibit A to Loan Agreement

 

 

 

 

IN WITHNESS WHEREOF, the authorised representatives of the Parties have executed
this Agreement on September __, 2011.

 

 

 

The Pledgee:

 

Sucampo AG

 

 

 

By:____________________________

Ryuji Ueno

Director

 

 

 

 

The Applicant:

 

 

 

_____________________________

David Urech

 

 

 

The Pledgor:

 

Numab AG



 

By:____________________________

Peter Hirschvogel

Sole member of the board of directors

 

 

 

Page 7 of 11

 

Confidential Patenl Pledge Agreement, 1 109

Numab AG and Sucampo AG, also Exhibit A to Loan Agreement

 

 

SCHEDULE 1
Existing Patent

 

Application Number: […***…] Priority Date: […***…] Applicant: […***…] Title:
[…***…]

 

 

 

 

 

 

*Confidential Treatment Requested

Page 8 of 11

 

Confidential Patenl Pledge Agreement, 1 109

Numab AG and Sucampo AG, also Exhibit A to Loan Agreement

 

 

SCHEDULE 2
Form of Notice

 

 

 

[Letterhead of Pledgor]

 

To: [Pledgee]

 

 

 

[Place], [date]

 

 

 

NOTICE REGARDING STATUS OF PLEDGED PATENTS

 

 

 

Dear Sirs,

 

We refer to the pledge agreement regarding the pledge of patents that we entered
into with you on September [7], 2011 (the "Pledge Agreement").

 

Any capitalised term used in this notice shall have the meaning assigned to such
term in the Pledge Agreement.

 

With reference to Clause 4.(f) of the Pledge Agreement, we are sending you an
updated list of all Pledged Patents.

 

We herewith confirm the Pledge over the Pledged Patents and, if any of the
Pledged Patents have not yet been validly pledged to you, we herewith pledge
such Pledged Patents to you, including all rights, claims or benefits pertaining
thereto, in accordance with the terms and conditions of the Pledge Agreement.

 

 

 

Yours sincerely,

 

[Pledgor]

 

 

 

___________________

 

 

Page 9 of 11

 

Confidential Patenl Pledge Agreement, 1 109

Numab AG and Sucampo AG, also Exhibit A to Loan Agreement

 

 

SCHEDULE 3
Form of Notification to competent Patent Office

 

 

 

[Letterhead of Pledgor]

 

To: [competent Patent Office]

 

 

 

[Place], [date]

 

 

 

NOTIFICATION REGARDING THE PLEDGE OF CERTAIN PATENTS

 

 

 

Dear Sirs,

 

We are the owner of the following patent registered with you under [description
of the registration number] (the "Patent"). We herewith notify you that we have
pledged the Patent to Sucampo AG, Graben 5, 6300 Zug, Switzerland (the
"Pledgee").

 

We, therefore, kindly ask you to register the pledge of the Patent in favour of
the Pledgee and to provide us with an excerpt of the register confirming that
the pledge has been registered.

 

We kindly ask you not to de-register the pledge unless you have received a
written instruction from the Pledgee.

 

 

 

Yours sincerely,

 

[Pledgor]

 

 

 

___________________

 

Page 10 of 11

 

Confidential Patenl Pledge Agreement, 1 109

Numab AG and Sucampo AG, also Exhibit A to Loan Agreement

 

 

SCHEDULE 4
Form of Notice to Release to competent Patent Office

 

 

 

[Letterhead of Pledgee]

 

To: [competent Patent Office]

 

 

 

[Place], [date]

 

 

 

NOTIFICATION REGARDING RELEASE OF THE PLEDGE OF CERTAIN PATENTS

 

 

 

Dear Sirs,

 

As per notice of Numab AG, [ADDRESS], Switzerland sent to you on [DATE] to
notify you of the pledge in our favour of the patent(s) registered with you
under [description of the registration number] (the "Patent"), we herewith
notify you that the pledge on the Patent has terminated and the patent has been
released from such pledge.

 

We, therefore, kindly ask you to de-register and delete the pledge of the Patent
in our favour and to provide us with an excerpt of the register confirming that
the pledge has been de-registered and deleted.

 

 

 

Yours sincerely,

 

[Pledgee]

 

 

 

___________________

 

 

Page 11 of 11

 

Confidential Patenl Pledge Agreement, 1 109

Numab AG and Sucampo AG, also Exhibit A to Loan Agreement

 

 

 

 

